

116 SRES 203 ATS: Recognizing the 80th anniversary of the Aircraft Owners and Pilots Association.
U.S. Senate
2019-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 203IN THE SENATE OF THE UNITED STATESMay 13, 2019Mr. Inhofe (for himself, Ms. Duckworth, Mr. Cramer, Mr. Moran, Mr. Roberts, Mr. Wyden, Mr. Daines, Mr. Boozman, Mr. Sullivan, and Mr. Van Hollen) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the 80th anniversary of the Aircraft Owners and Pilots Association.Whereas on May 15, 2019, the Aircraft Owners and Pilots Association (referred to in this preamble as AOPA), will celebrate 80 years of successfully representing the interests of general aviation pilots and private aircraft ownership across the United States;Whereas AOPA was formed on May 15, 1939, in Philadelphia, Pennsylvania, in the years leading up to the entry of the United States into World War II;Whereas AOPA has grown into the largest aviation association in the world;Whereas AOPA has an ongoing legacy of successfully representing the interests of general aviation pilots and private aircraft owners across the United States;Whereas general aviation plays an important role in the economic vitality of communities across the United States, creating jobs and opportunities for growth throughout the United States;Whereas approximately 5,000 public-use airports and 15,000 other landing facilities support the United States general aviation fleet of nearly 200,000 aircraft and approximately 600,000 pilots;Whereas AOPA tirelessly advocates for and contributes to improving the safety of aviation;Whereas AOPA is committed to growing the pilot population by introducing young people to career opportunities and welcoming more women and minorities into aviation;Whereas in the 80 years since AOPA was formed the organization has been led by only 5 presidents: Joseph B. Doc Hartranft, John L. Baker, Philip B. Boyer, Craig L. Fuller, and Mark R. Baker; andWhereas AOPA remains committed to protecting and promoting aviation in the United States: Now, therefore, be itThat the Senate, on the occasion of the 80th anniversary of the Aircraft Owners and Pilots Association, recognizes the efforts of the association in—(1)helping to ensure the freedom to fly; and(2)leaving a lasting legacy for future generations of aviators.